DETAILED ACTION
This action is in response to the Applicant’s communication filed on 12/16/2021. In virtue of this communication claims 1-9 and 19-26 are currently pending in the instant application.
      
Response to Amendment
In response to the action mailed on 7/19/2021, the Applicant has filed a response without amending the claims. 
   
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888).

Regarding Claim 1, Iida discloses a method of interrogating a WDM optical communication system to obtain one or more performance parameters (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where a WDM system (i.e. between WDM terminal equipments) is interrogated to obtain one or more performance parameters (i.e. at a C-OTDR)), comprising: 
generating an optical probe wavelength (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR has a Lightwave source that generates an optical probe wavelength); 
modulating the probe wavelength in a prescribed manner to produce a probe signal (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-
transmitting the probe signal along a selected optical path through the WDM optical communication system via network elements that impact signal quality along the selected optical path (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR transmits the probe signal pulse along a selected optical path through the WDM system (i.e. between WDM terminal equipments) via network elements (i.e. repeaters EDFAs) that impact signal quality along the selected optical path).  
Iida fails to explicitly disclose transmitting the probe signal pulse for a duration of time that is less than a response time of the network elements (i.e. repeaters EDFAs).
However, Desurvire discloses
transmitting a pulse for a duration of time that is less than a response time of a network element (Fig 2, section “II Theory” paragraph [4] pages 197-198 where a pulse (i.e. a signal pulse) is transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) (as shown in Fig 2)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the probe signal pulse as described in Iida, with the teachings of the pulse (i.e. a signal pulse) as described in Desurvire. The motivation being is that as shown a pulse (i.e. a signal pulse) can be transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) and one of ordinary skill in the art can implement 
Iida as modified by Desurvire fails to explicitly disclose the probe signal being transmitted while at least one data channel is currently deployed in the WDM system.
However, Takashina discloses 
a probe signal is transmitted while at least one data channel is currently deployed in a WDM system (Fig 9, Fig 10, paragraphs [56][59] where a C-OTDR 134 transmits a probe signal pulse (e.g. at ʎm) while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the C-OTDR as described in Iida as modified by Desurvire, with the teachings of the C-OTDR 134 as described in Takashina. The motivation being is that as shown a C-OTDR 134 can transmit a probe signal pulse (e.g. at  ʎm) while at a as modified by Desurvire and better show and illustrate that the C-OTDR transmits the probe signal pulse (e.g. at ʎm) while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in the WDM system (i.e. between WDM terminal equipments) i.e. in order to perform in-service monitoring without disrupting data transmission services and which combination is a simple implementation of a known concept of a known C-OTDR 134 into another C-OTDR for better clarifying its structure and/or operation and which combination yields predictable results.  
 
Claims 2 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888) in further view of Archambault et al (US Pat 6795607).
 
Regarding Claim 2, Iida as modified by Desurvire and Takashina also discloses the method further comprising:
receiving the probe signal after it traverses the selected optical path (Iida Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR has a receiver (e.g. a photodetector) that receives the probe signal pulse after it traverses the selected optical path);  
measuring one or more signal quality parameters of the received probe signal (Iida Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 
Iida as modified by Desurvire and Takashina fails to explicitly disclose based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path. 
However, Archambault discloses  
based on measured signal quality parameters, determining one or more system performance parameters characterizing a selected optical path (Fig 1, col 3 lines 9-14, lines 48-67, col 4 lines 1-5 where a receiver 126, based on measured (sensed) signal quality parameters, determines one or more system performance parameters (e.g. gain flatness, dispersion,…) characterizing a selected optical path). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina, with the teachings of the receiver 126 as described in Archambault. The motivation being is that as shown a receiver 126, based on measured (sensed) signal quality parameters, can determine one or more system performance parameters (e.g. gain flatness, dispersion,…) characterizing a selected optical path and one of ordinary skill in the art can implement this concept into the WDM system as described in Iida as modified by Desurvire and Takashina and have the receiver (e.g. a photodetector), that based on the measured signal quality parameters, determine one or more system performance parameters (e.g. gain flatness, dispersion,…) characterizing the selected optical path i.e. in order to further evaluate the health of the WDM system and which modification is a simple implementation of a known concept of a known receiver 126 into a known 

Regarding Claim 20, Iida discloses a method of interrogating a WDM optical communication system to obtain one or more performance parameters (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where a WDM system (i.e. between WDM terminal equipments) is interrogated to obtain one or more performance parameters (i.e. at a C-OTDR)), comprising:    
generating an optical probe wavelength (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR has a Lightwave source/ modulator (AOM) that generates an optical probe pulse wavelength); 
transmitting the probe wavelength along a selected optical path through the WDM optical communication system via network elements that impact signal quality along the selected optical path (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR transmits the probe pulse wavelength along a selected optical path through the WDM system (i.e. between WDM terminal equipments) via network elements (i.e. repeaters EDFAs) that impact signal quality along the selected optical path);   
receiving the probe wavelength after it traverses the selected optical path (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR has a receiver (e.g. a photodetector) that receives the probe pulse wavelength after it traverses the selected optical path); 

Iida fails to explicitly disclose transmitting the probe pulse wavelength for a duration of time that is less than a response time of the network elements (i.e. repeaters EDFAs).
However, Desurvire discloses
transmitting a pulse for a duration of time that is less than a response time of a network element (Fig 2, section “II Theory” paragraph [4] pages 197-198 where a pulse (i.e. a signal pulse) is transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) (as shown in Fig 2)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the probe pulse wavelength as described in Iida, with the teachings of the pulse (i.e. a signal pulse) as described in Desurvire. The motivation being is that as shown a pulse (i.e. a signal pulse) can be transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) and one of ordinary skill in the art can implement this concept into the probe pulse wavelength as described in Iida and have the probe pulse wavelength be transmitted for a duration of time  (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of the network elements (i.e. repeaters EDFAs) i.e. in order to have the probe pulse wavelength and network 
Iida as modified by Desurvire fails to explicitly disclose the probe wavelength being transmitted while at least one data channel is currently deployed in the WDM system.
However, Takashina discloses 
a probe wavelength is transmitted while at least one data channel is currently deployed in a WDM system (Fig 9, Fig 10, paragraphs [56][59] where a C-OTDR 134 transmits a probe signal pulse (e.g. at ʎm) while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the C-OTDR as described in Iida as modified by Desurvire, with the teachings of the C-OTDR 134 as described in Takashina. The motivation being is that as shown a C-OTDR 134 can transmit a probe signal pulse (e.g. at  ʎm) while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system and one of ordinary skill in the art can implement this concept into the C-OTDR as described in Iida as modified by Desurvire and better show and illustrate that the C-OTDR transmits 
Iida as modified by Desurvire and Takashina fails to explicitly disclose based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path. 
However, Archambault discloses  
based on measured signal quality parameters, determining one or more system performance parameters characterizing a selected optical path (Fig 1, col 3 lines 9-14, lines 48-67, col 4 lines 1-5 where a receiver 126, based on measured (sensed) signal quality parameters, determines one or more system performance parameters (e.g. gain flatness, dispersion,…) characterizing a selected optical path).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina, with the teachings of the receiver 126 as described in Archambault. The motivation being is that as shown a receiver 126, based on measured (sensed) signal quality parameters, can determine one or more system performance parameters (e.g. gain flatness, dispersion, …) characterizing a selected optical path and one of ordinary skill in the art can implement this concept into the WDM system as described in Iida as modified by Desurvire and Takashina and have the receiver (e.g. a photodetector), that based on .  
 
Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888) in further view of Archambault et al (US Pat 6795607) in further view of Bolshtyansky et al (US Pub 20110292497).

Regarding Claim 3, Iida as modified by Desurvire and Takashina and Archambault fails to explicitly disclose the method further comprising: adjusting one or more operating parameters of one or more of the network elements based on the one or more system performance parameters. 
However, Bolshtyansky discloses 
adjusting one or more operating parameters of one or more of network elements based on one or more system performance parameters (Fig 2C, paragraphs [41][42] where a controller (e.g. 533) adjusts one or more operating parameters of one or more of network elements (EDFA 5) based on one or more system performance parameters (e.g. gain)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina and 
  
Regarding Claim 4, Iida as modified by Desurvire and Takashina and Archambault and Bolshtyansky also discloses the method wherein at least one of the operating parameters is selected from the group consisting of attenuation settings, optical amplifier gain, optical amplifier gain tilt, and dispersion compensation filter settings (Bolshtyansky Fig 2C, paragraphs [41][42] where at least one of the operating parameters is an optical amplifier gain). 

Claims 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888) in further view of Archambault et al (US Pat 6795607) in further view of Sasaki et al (US Pat 6771904).
 
Regarding Claim 5, Iida as modified by Desurvire and Takashina and Archambault fails to explicitly disclose the method wherein generating the optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned.
However, Sasaki discloses 
generating an optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned (Fig 1 col 3 lines 5-13, lines 26-33 where a laser 101 generates an optical probe wavelength that includes selecting as the probe wavelength a first optical wavelength at which a data channel (i.e. Sin) is to be provisioned).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina and Archambault, with the teachings of the laser 101 as described in Sasaki. The motivation being is that as shown a laser 101 can generate an optical probe wavelength that includes selecting as the probe wavelength a first optical wavelength at which a data channel (i.e. Sin) is to be provisioned and one of ordinary skill in the art can implement this concept into the WDM system as described in Iida as modified by Desurvire and Takashina and Archambault and have the laser (Lightwave source) generate an optical probe wavelength that includes selecting as the probe wavelength a first optical wavelength at which a data channel (i.e. Sin) is to be provisioned i.e. in order to perform both data and monitoring communications and which modification is a simple implementation of a known concept of a known laser 101 into a known WDM 

Regarding Claim 8, Iida as modified by Desurvire and Takashina and Archambault fails to explicitly disclose the method wherein generating the optical probe wavelength includes selecting as the probe wavelength an optical wavelength that is currently deployed to support an existing data channel.
However, Sasaki discloses   
generating an optical probe wavelength includes selecting as the probe wavelength an optical wavelength that is currently deployed to support an existing data channel (Fig 1 col 3 lines 5-13, lines 26-33 where a laser 101 generates an optical probe wavelength that includes selecting as the probe wavelength an optical wavelength that is currently deployed to support an existing data channel (i.e. Sin)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina and Archambault, with the teachings of the laser 101 as described in Sasaki. The motivation being is that as shown a laser 101 can generate an optical probe wavelength that includes selecting as the probe wavelength an optical wavelength that is currently deployed to support an existing data channel (i.e. Sin) and one of ordinary skill in the art can implement this concept into the WDM system as described in Iida as modified by Desurvire and Takashina and Archambault and have the laser (Lightwave source) generate an optical probe wavelength that includes selecting as the probe wavelength an optical wavelength that is currently deployed to support an existing data . 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888) in further view of Archambault et al (US Pat 6795607) in further view of Sasaki et al (US Pat 6771904) in further view of Bolshtyansky et al (US Pub 20110292497).
 
Regarding Claim 6, Iida as modified by Desurvire and Takashina and Archambault and Sasaki fails to explicitly disclose the method further comprising: adjusting one or more operating parameters of one or more of the network elements based on the one or more system performance parameters.
However, Bolshtyansky discloses 
adjusting one or more operating parameters of one or more of network elements based on one or more system performance parameters (Fig 2C, paragraphs [41][42] where a controller (e.g. 533) adjusts one or more operating parameters of one or more of network elements (EDFA 5) based on one or more system performance parameters (e.g. gain)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the WDM system as described in Iida as modified by Desurvire and Takashina and Archambault and Sasaki, with the teachings of the controller (e.g. 533) as described in Bolshtyansky. The motivation being is that as shown a controller (e.g. 533) can adjust .

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) in view of Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) in further view of Takashina et al (US Pub 20030231888) in further view of Archambault et al (US Pat 6795607) in further view of White et al (US Pat 5995687).
 
Regarding Claim 26, Iida discloses an optical node for use in an optical communication system, comprising: 
an optical source, at least one optical wavelength being an optical probe wavelength that is transmitted via network elements that impact signal quality along a 
a modulator for modulating prescribed patterns onto the optical wavelength (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR has a modulator (AOM) that modulates prescribed patterns onto the optical wavelength);  
a coupler for directing the modulated optical wavelength onto one or more optical transmission paths (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where a coupler directs the modulated optical wavelength onto one or more optical transmission paths), a modulated optical probe wavelength being directed along the selected optical path for measuring one or more signal quality parameters (Fig 1, Fig 2, section “A. Basic Aspects of Conventional C-OTDR” pages 1121-1122 where the C-OTDR directs a modulated optical probe pulse wavelength along the selected optical path for measuring one or more signal quality parameters).    
Iida fails to explicitly disclose transmitting the optical probe pulse wavelength for a duration of time that is less than a response time of the network elements (e.g. repeaters EDFAs).
However, Desurvire discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical probe pulse wavelength as described in Iida, with the teachings of the pulse (i.e. a signal pulse) as described in Desurvire. The motivation being is that as shown a pulse (i.e. a signal pulse) can be transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) and one of ordinary skill in the art can implement this concept into the optical probe pulse wavelength as described in Iida and have the optical probe pulse wavelength be transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of the network elements (i.e. repeaters EDFAs) i.e. in order to have the optical probe pulse wavelength and network elements (i.e. repeaters EDFAs) with reduced crosstalk effects (see Abstract of Desurvire) i.e. due to the duration of time (pulse width) (ΔT) of the optical probe pulse wavelength and the characteristic times of the network elements (i.e. repeaters EDFAs) and which modification is a simple implementation of a known concept of a known pulse (i.e. a signal pulse) into another optical probe pulse wavelength for its improvement and for optimization and which modification yields predictable results. In addition, this modification of the duration of time (pulse width) of 
Iida as modified by Desurvire fails to explicitly disclose the optical probe wavelength being directed along the selected optical path while at least one data channel is currently deployed in the optical communication system.
However, Takashina discloses 
an optical probe wavelength being directed along a selected optical path while at least one data channel is currently deployed in an optical communication system (Fig 9, Fig 10, paragraphs [56][59] where a C-OTDR 134 directs a probe signal pulse (e.g. at ʎm) along a selected optical path while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the C-OTDR as described in Iida as modified by Desurvire, with the teachings of the C-OTDR 134 as described in Takashina. The motivation being is that as shown a C-OTDR 134 can direct a probe signal pulse (e.g. at  ʎm) along a selected optical path while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system and one of ordinary skill in the art can implement this concept into the C-OTDR as described in Iida as modified by Desurvire and better show and illustrate that the C-OTDR directs the optical probe pulse wavelength (e.g. at ʎm) along the selected optical path while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in the WDM system (i.e. between WDM terminal equipments) i.e. in order to perform in-service monitoring without disrupting data transmission services and which combination is a simple implementation of a known concept of a known C-OTDR 
 Iida as modified by Desurvire and Takashina fails to explicitly disclose the optical source being a tunable optical source for generating a plurality of optical wavelengths.
However, Archambault discloses 
an optical source being a tunable optical source for generating a plurality of optical wavelengths (Fig 1, col 4 lines 6-16 where an optical source 142 is a tunable optical source that generates a plurality of optical wavelengths).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source (Lightwave source) as described in Iida as modified by Desurvire and Takashina, with the teachings of the optical source 142 as described in Archambault. The motivation being is that as shown an optical source 142 can be a tunable optical source that generates a plurality of optical wavelengths and one of ordinary skill in the art can implement this concept into the optical source (Lightwave source) as described in Iida as modified by Desurvire and Takashina and have the optical source (Lightwave source) be a tunable optical source that generates a plurality of optical wavelengths i.e. in order to increase its flexibility of using multiple other wavelengths and which modification is a simple implementation of a known concept of a known optical source 142 into another optical source (Lightwave source) for its improvement and for optimization and which modification yields predictable results.  
Iida as modified by Desurvire and Takashina and Archambault fails to explicitly disclose the coupler having an optical switch that selectively directs.

a coupler having an optical switch that selectively directs (Fig 1, where a coupler (e.g. 22) has an optical switch 14 that selectively directs a signal from an OTDR 12).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the coupler as described in Iida as modified by Desurvire and Takashina and Archambault, with the teachings of the coupler (e.g. 22) as described in White. The motivation being is that as shown a coupler (e.g. 22) can have an optical switch 14 that selectively directs a signal from an OTDR 12 and one of ordinary skill in the art can implement this concept into the coupler as described in Iida as modified by Desurvire and Takashina and Archambault and have the coupler with an optical switch 14 that selectively directs a signal from the C-OTDR i.e. in order to use the C-OTDR for other WDM systems that require monitoring and which modification is a simple implementation of a known concept of a known coupler (e.g. 22) into another coupler for its improvement and for optimization and which modification yields predictable results.  
 
Regarding Claim 21, Claim 21 is similar to claim 3, therefore, claim 21 is rejected for the same reasons as claim 3.

Regarding Claim 22, Claim 22 is similar to claim 4, therefore, claim 22 is rejected for the same reasons as claim 4.

Regarding Claim 23, Claim 23 is similar to claim 5, therefore, claim 23 is rejected for the same reasons as claim 5.

Regarding Claim 24, Claim 24 is similar to claim 6, therefore, claim 24 is rejected for the same reasons as claim 6.

Allowable Subject Matter
Claims 7, 9, 19 and 25 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Maehara et al (US Pub 20050110980) and more specifically Fig 2 and Fig 3.

Urban et al (US Pub 20140003806) and more specifically Fig 4 and Fig 5.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636